Case: 3:17-cv-00149-MPM-JMV Doc #: 82-6 Filed: 07/12/19 1 of 2 PagelD #: 339

PLAINTIFFS EXHIBIT 6
MCCF ROSTER SHEET
eewgkkry
iat

Case: 3:17-cv-00149-MPM-JMV Doc #: 82-6 Filed: 07/12/19 2 of 2 PagelD #: 340

SARNIA EMME TES

ine

MARSHALL
COUNTY
CORRECTIONAL
FACILITY

[19 man +4 non-man = 20

 

Commander
Shift

Term

Tem
‘arm

Officer 4
Officer 2

Control! Officer {
as

Tower Officer
Officer

ower Officer

Tower Officar

Parimeter
2

 

‘This forta is not to be modified

Randell

McCaskill

 

RURMUAATUASRAR NV} STE NYG NT

 

 

 

SRSA Te aeons
4 Denotes: pull postif there Is not |
activites .
Revised Master Copy: January 2015
[Red (m) denotes: Mandatory Post | t

= .
gees

Porsha Blackmon =
Erika Thomas - NCNS

-NCNS

Isom
Walter Rhone
tet tad

MTC-000147

yee

sae eee

 
